DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Newly submitted claims 13-17 and 19-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

I. Claims 1-3 and 10-12, drawn to a rotor structure with a position sensing magnet on the rotor shaft to monitor rotor position, classified in H02K 11/215.
II. Amended claims 13-17 and newly added claims 19-27, drawn to method of manufacturing a rotor with a position sensing magnet molded onto the shaft, classified in H02K 15/12.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as attaching the position sensing magnet to the rotor .

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-17 and 19-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection is made in view of Nishimori.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 6,680,533) and Nishimori et al. (US 2020/0398929).
Regarding claim 1, Takano teaches a rotor assembly for an electric machine (11), the rotor assembly comprising: 
a rotor shaft (28), 
a rotor (14) secured with the rotor shaft (28), the rotor (14) including first magnetic structures (31) utilized for torque production in the electric machine (11), and 

    PNG
    media_image1.png
    283
    504
    media_image1.png
    Greyscale

second magnetic structures (38), the second magnetic structures including second magnetic poles (FIGs 4 and 7 shows poles in axial direction) not utilized for torque production in the electric machine (11). 

    PNG
    media_image2.png
    458
    442
    media_image2.png
    Greyscale


Nishimori teaches the second magnetic structures (90) being polymer-bonded ([0071]; plastic is a type of polymer) to the rotor shaft (51), the second magnetic structure (90) extending axially along the rotor shaft (51; FIG 4).

    PNG
    media_image3.png
    536
    795
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    226
    550
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Takano to incorporate Nishimori’s 
Regarding claim 2/1, Takano and Nishimori was discussed above in claim 1. Takano further teaches wherein the first magnetic structures (31) include first magnetic poles (FIG 5 shows poles in radial direction), the second magnetic poles (in axial direction) are different than the first magnetic poles (FIGs 4-5).
Regarding claim 3/2, Takano and Nishimori was discussed above in claim 2. Takano further teaches wherein the first magnetic structures (31) include a first magnetic material (permanent magnet; col. 4 lines 1-3) and the second magnetic structures (38) include a second magnetic material (resin mixed with neodymium-iron-boron; col. 4 lines 33-37) that is different than the first magnetic material.
Regarding claim 10/1, Takano and Nishimori was discussed above in claim 1. Takano further teaches wherein the second magnetic structures (38) are overmolded with a polymer-based fixation material (39; FIG 7).
	Regarding claim 11/1, Takano and Nishimori was discussed above in claim 1. Takano further teaches a polymer-based fixation material (acrylic resin; col. 4 lines 33-35) including polymer-bonded magnet material, the polymer-bonded magnet material being magnetized to the second magnetic poles (FIGs 4, 7).
	Regarding claim 12/1, Takano and Nishimori was discussed above in claim 1. Takano further teaches wherein the second magnetic structures include at least of ferrite, Nd-Fe-B, or a material which can hold residual magnetization after a magnetizing field being removed (col. 4 lines 36-37).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834